                Case 2:19-cr-00082-TLN Document 51 Filed 08/02/21 Page 1 of 3

 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 MICHAEL D. ANDERSON
   SHELLEY D. WEGER
 3 Assistant United States Attorney
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5 Facsimile: (916) 554-2900

 6
   Attorneys for Plaintiff
 7 United States of America

 8
                                    IN THE UNITED STATES DISTRICT COURT
 9
                                       EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                             CASE NO. 2:19-CR-00082 TLN

12                                   Plaintiff,            UNITED STATES’ REPLY TO DEFENDANT’S
                                                           SENTENCING MEMORANDUM
13                           v.
                                                           DATE: August 5, 2021
14   JOSEPH JOHN DEASER, IV,                               TIME: 9:30 a.m.
                                                           COURT: Hon. Troy L. Nunley
15                                   Defendant.

16

17          The United States submits this reply to defendant’s sentencing memorandum, ECF 49, to correct

18 and clarify statements made by the defendant and to provide the Court with information from the United

19 States Bureau of Prisons (BOP) about its ability to provide appropriate medical care for Deaser.
20                                Response to Deaser’s Characterization of the Offense

21          In his sentencing memorandum, Deaser mischaracterizes parts of his offense.

22          First, the evidence shows that contrary to Deaser’s assertion, not all the peace officers whose

23 identities were used to conduct illegal firearm transactions were members of Deaser’s club. See ECF 49

24 at 3. Notably, Count 3 of the Information, to which Deaser pled guilty, concerns the straw purchase of a

25 firearm using the identity of a peace officer who was not a member of Deaser’s gun club, and who stated

26 he had no affiliation with Deaser or the gun club. See ECF 48 at 3 (Govt.’s Sent. Memo), Ex. A
                              1
27 (memorandum of interview).

28          1
                The name and identifying information of the victim peace officer and third parties have been

      USA’S REPLY TO DEF.’S SENTENCING MEMORANDUM          1
30
                Case 2:19-cr-00082-TLN Document 51 Filed 08/02/21 Page 2 of 3

 1          Next, this case is about non-roster firearms not high capacity magazines. In both his sentencing

 2 memorandum and the PSR, Deaser appears to be confusing or conflating the firearm roster and high

 3 capacity magazines. ECF 49 at 2; PSR at 8. As an initial matter, the ban on high capacity magazines

 4 and the criteria for determining whether a firearm was “safe” such that it could be placed on the roster

 5 are separate requirements. Compare CA PC § 31910 (“Unsafe handgun” defined)2 with § 32310

 6 (prohibition on large capacity magazines), see also ECF 49 at 2. Although Deaser may have also been

 7 selling firearms with high capacity magazines given his attention to this issue, the government’s case

 8 focused on non-roster firearms, not whether a firearm could hold a high capacity magazine. Thus, it is

 9 unclear why Deaser continues to focus on firearms with high capacity magazines. See ECF 49 at 2. In

10 his sentencing memorandum Deaser calls the “2001 [firearm roster] law . . . controversial.” While the

11 constitutionality of California’s ban on high capacity magazines is now controversial based on recent

12 court decisions,3 Deaser fails to explain why the firearm roster law is controversial other than the fact

13 that he does not agree with the law. See ECF 49 at 2. However, as an FFL, Deaser was obligated to the

14 follow the law whether he liked it or not.

15          Significantly though, this case is not just about violating gun laws, but about the way Deaser

16 violated the law, by unlawfully using peace officers’ identities. In its sentencing memo, the government

17 explained that Deaser’s crime was made more egregious by the fact that publicly Deaser held himself

18 out as someone who could be trusted, while privately he took advantage of that trust. See ECF 48 at 2.

19 The character letters Deaser submitted with his sentencing memo further prove the government’s point.4
20 See ECF 49, Ex. C. Deaser was (and apparently still is) respected and deeply trusted by some. For

21
     redacted from the report.
22
             2
                To be deemed “safe” and eligible to be placed on the roster, a firearm had to meet various
23   requirements unrelated to how many bullets the magazine held: (1) the firearm was required to have a
     particular safety device; (2) it had to satisfy firing requirements that placed limits on the number of
24   times the firearm malfunctioned due to ammunition that failed to detonate, see CA PC § 31905; and (3)
     it had to pass six different drop tests by not firing the primer when dropped from the condition it would
25   have been in if the firearm were dropped from a hand (cocked with no manual safety applied), see CA
     PC § 31900.
26           3
                See Duncan v. Becerra (9th Cir. Cal. Aug. 14, 2020), 970 F.3d 1133, 2020, vacated, (9th Cir.
     Cal. Feb. 25, 2021), 988 F.3d 1209
27
           Notably, two of the individuals who wrote letters on Deaser’s behalf were sold non-roster
            4

28 handguns. While they themselves did not do anything unlawful, they benefited from Deaser’s offense.


      USA’S REPLY TO DEF.’S SENTENCING MEMORANDUM        2
30
              Case 2:19-cr-00082-TLN Document 51 Filed 08/02/21 Page 3 of 3

 1 example, Ms. Maestrini states that even now, she would “trust him with anything.” ECF 49 at p. 67.

 2 Significantly, Deaser had also won the trust of at least one of his victims, who was extremely cautious

 3 about who he/she would trust. ECF 33. Deaser has seemingly made positive contributions to society

 4 and to some of those around him. However, it does not negate the fact that he victimized others, and for

 5 that there must be accountability and just punishment.

 6                         BOP is Capable of Caring for Deaser’s Medical Conditions

 7          The defendant requests a shorter term of imprisonment due to various medical conditions. ECF

 8 No. 49 at 3-4, 50. To address this argument, undersigned counsel reached out to BOP and requested a

 9 general assessment of its ability to care for the types of medical conditions identified in Deaser’s

10 medical records. Although BOP was not provided with medical records, Dr. James Pelton, a board-

11 certified internist, and BOP’s Regional Medical Director, wrote a letter explaining BOP’s medical

12 resources. In his letter, Dr. Pelton opined that based on a general understanding of Deaser’s medical

13 conditions and his medical expertise, BOP can provide appropriate medical care. See Ex. B. In fact,

14 according to Dr. Pelton, BOP “has many inmates with the same or substantially similar medical

15 conditions that are designated and appropriately cared for throughout the Bureau’s facilities. Ex. B at 3.

16          For the reasons above as well as the reasons in the government’s sentencing memo and the

17 Presentence Investigation Report, the government requests the Court sentence Deaser to a term of

18 imprisonment at the low end of the applicable guideline range on Count 10 to be imposed consecutively

19 to the mandatory two-year minimum term on Count 3.
20
     Dated: August 2, 2021                                   PHILLIP A. TALBERT
21                                                           Acting United States Attorney
22
                                                      By: /s/ SHELLEY D. WEGER
23                                                        SHELLEY D. WEGER
                                                          Assistant United States Attorney
24

25

26

27

28


      USA’S REPLY TO DEF.’S SENTENCING MEMORANDUM        3
30
